DETAILED ACTION
The present office action is responsive to the applicant’s filling the application on 5/12/2022. 
The application has claims 1-18 present. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  10/03/2022 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable and anticipated by claims 1-18 of U.S. Patent No. 11,361,025. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader that the claims on patent ‘025. Claim mapping is shown below.

Instant application 
Patent # 11,361,025
1. A method comprising: receiving a form document including a first set of fields, each field of the first set of fields associated with a field type and field position within the form document; identifying a set of candidate documents, each candidate document associated with a second set of fields and a set of interface elements, each field of the second set of fields associated with a field type and field position within the candidate document, each interface element of the set of interface elements associated with a field of the second set of fields; selecting a candidate document from the set of candidate documents based on a similarity between the candidate document and the form document; and providing for display, on a user interface of a user device, the form document and the set of interface elements associated with the selected candidate document as an overlay on the form document such that when an overlaid interface element is selected by a user, the selected interface element is mapped to a corresponding field of the first set of fields within the form document.






2. The method of claim 1, wherein selecting the candidate document comprises: comparing the field type of each field in the first set of fields to the field type of each field in the second set of fields associated with each candidate document; and selecting the candidate document associated with a greatest number of fields in common with the form document.

3. The method of claim 2, wherein comparing comprises: performing a semantic analysis on the field type of each field in the first set of fields and the field type of each field in the second set of fields associated with each candidate document, and comparing the field position of each field in the first set of fields and the field position of each field in the second set of fields associated with each candidate document; and wherein selecting comprises selecting the candidate document with the greatest number of fields in common and in a common position with the form document.

4. The method of claim 1, wherein providing the form document and the set of interface elements associated with the selected candidate document for display comprises: for each interface element of the set of interface elements associated with the candidate document: prompting the user to explicitly confirm a mapping between the interface element and the form document; and in response to receiving an explicit confirmation from the user, providing the interface element as an overlay on the displayed form document.

5. The method of claim 1, further comprising: performing a semantic analysis on the field types of each field in the first set of fields and a category of each interface element in the set of interface elements associated with the selected candidate document; modifying the overlay of the form document based on a result of the semantic analysis.

6. The method of claim 1, wherein the form document is associated with a first entity, wherein each candidate document in the set of candidate documents is associated with a third-party entity, and wherein selecting the candidate document further comprises: accessing data associated with the first entity and data associated with each of the third-party entities; performing a similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities; and selecting the candidate document based on a result of the similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities.

7. A non-transitory computer-readable storage medium containing computer program code that, when executed by a processor, causes the processor to perform steps comprising: receiving a form document including a first set of fields, each field of the first set of fields associated with a field type and field position within the form document; identifying a set of candidate documents, each candidate document associated with a second set of fields and a set of interface elements, each field of the second set of fields associated with a field type and field position within the candidate document, each interface element of the set of interface elements associated with a field of the second set of fields; selecting a candidate document from the set of candidate documents based on a similarity between the candidate document and the form document; and providing for display, on a user interface of a user device, the form document and the set of interface elements associated with the selected candidate document as an overlay on the form document such that when an overlaid interface element is selected by a user, the selected interface element is mapped to a corresponding field of the first set of fields within the form document.






8. The non-transitory computer-readable storage medium of claim 7, wherein selecting the candidate document comprises: comparing the field type of each field in the first set of fields to the field type of each field in the second set of fields associated with each candidate document; and selecting the candidate document associated with a greatest number of fields in common with the form document.

9. The non-transitory computer-readable storage medium of claim 8, wherein comparing comprises: performing a semantic analysis on the field type of each field in the first set of fields and the field type of each field in the second set of fields associated with each candidate document, and comparing the field position of each field in the first set of fields and the field position of each field in the second set of fields associated with each candidate document; and wherein selecting comprises selecting the candidate document with the greatest number of fields in common and in a common position with the form document.

10. The non-transitory computer-readable storage medium of claim 7, wherein providing the form document and the set of interface elements associated with the selected candidate document for display comprises: for each interface element of the set of interface elements associated with the candidate document: prompting the user to explicitly confirm a mapping between the interface element and the form document; and in response to receiving an explicit confirmation from the user, providing the interface element as an overlay on the displayed form document.

11. The non-transitory computer-readable storage medium of claim 7, wherein the program code, when executed by the processor, causes the processor to perform further steps comprising: performing a semantic analysis on the field types of each field in the first set of fields and a category of each interface element in the set of interface elements associated with the selected candidate document; modifying the overlay of the form document based on a result of the semantic analysis.

12. The non-transitory computer-readable storage medium of claim 7, wherein the form document is associated with a first entity, wherein each candidate document in the set of candidate documents is associated with a third-party entity, and wherein selecting the candidate document further comprises: accessing data associated with the first entity and data associated with each of the third-party entities; performing a similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities; and selecting the candidate document based on a result of the similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities.

13. A system comprising: a hardware processor; and a non-transitory computer-readable medium containing instructions that, when executed by the hardware processor, cause the hardware processor to: receiving a form document including a first set of fields, each field of the first set of fields associated with a field type and field position within the form document; identifying a set of candidate documents, each candidate document associated with a second set of fields and a set of interface elements, each field of the second set of fields associated with a field type and field position within the candidate document, each interface element of the set of interface elements associated with a field of the second set of fields; selecting a candidate document from the set of candidate documents based on a similarity between the candidate document and the form document; and providing for display, on a user interface of a user device, the form document and the set of interface elements associated with the selected candidate document as an overlay on the form document such that when an overlaid interface element is selected by a user, the selected interface element is mapped to a corresponding field of the first set of fields within the form document.







14. The system of claim 13, wherein selecting the candidate document comprises: comparing the field type of each field in the first set of fields to the field type of each field in the second set of fields associated with each candidate document; and selecting the candidate document associated with a greatest number of fields in common with the form document.

15. The system of claim 14, wherein comparing comprises: performing a semantic analysis on the field type of each field in the first set of fields and the field type of each field in the second set of fields associated with each candidate document, and comparing the field position of each field in the first set of fields and the field position of each field in the second set of fields associated with each candidate document; and wherein selecting comprises selecting the candidate document with the greatest number of fields in common and in a common position with the form document.

16. The system of claim 13, further containing instructions that cause the hardware processor to: perform a semantic analysis on the field types of each field in the first set of fields and a category of each interface element in the set of interface elements associated with the selected candidate document; modify the overlay of the form document based on a result of the semantic analysis.

17. The system of claim 13, wherein the form document is associated with a first entity, wherein each candidate document in the set of candidate documents is associated with a third-party entity, and wherein selecting the candidate document further comprises: accessing data associated with the first entity and data associated with each of the third-party entities; performing a similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities; and selecting the candidate document based on a result of the similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities.

18. The system of claim 13, wherein providing the form document and the set of interface elements associated with the selected candidate document for display comprises: for each interface element of the set of interface elements associated with the candidate document: prompting the user to explicitly confirm a mapping between the interface element and the form document; and in response to receiving an explicit confirmation from the user, providing the interface element as an overlay on the displayed form document.

1. A method comprising: receiving a form document including a first set of fields, each field of the first set of fields associated with a field type and field position within the form document; identifying a set of candidate documents, each candidate document associated with a second set of fields and a set of interface elements, each field of the second set of fields associated with a field type and field position within the candidate document, each interface element of the set of interface elements associated with a field of the second set of fields; selecting a candidate document and a second candidate document from the set of candidate documents based on a similarity between the candidate document and the form document; and providing for display, on a user interface of a user device, the form document and the set of interface elements associated with the selected candidate document as an overlay on the form document such that when an overlaid interface element is selected by a user, the selected interface element is mapped to a corresponding field of the first set of fields within the form document, wherein the set of interface elements includes a subset of interface elements identified based on a comparison of interface elements associated with the selected candidate document and the identified second candidate document.

2. The method of claim 1, wherein selecting the candidate document comprises: comparing the field type of each field in the first set of fields to the field type of each field in the second set of fields associated with each candidate document; and selecting the candidate document associated with a greatest number of fields in common with the form document.

3. The method of claim 2, wherein comparing comprises: performing a semantic analysis on the field type of each field in the first set of fields and the field type of each field in the second set of fields associated with each candidate document, and comparing the field position of each field in the first set of fields and the field position of each field in the second set of fields associated with each candidate document; and wherein selecting comprises selecting the candidate document with the greatest number of fields in common and in a common position with the form document.

4. The method of claim 1, wherein providing the form document and the set of interface elements associated with the selected candidate document for display comprises: for each interface element of the set of interface elements associated with the candidate document: prompting the user to explicitly confirm a mapping between the interface element and the form document; and in response to receiving an explicit confirmation from the user, providing the interface element as an overlay on the displayed form document.

5. The method of claim 1, further comprising: performing a semantic analysis on the field types of each field in the first set of fields and a category of each interface element in the set of interface elements associated with the selected candidate document; modifying the overlay of the form document based on a result of the semantic analysis.

6. The method of claim 1, wherein the form document is associated with a first entity, wherein each candidate document in the set of candidate documents is associated with a third-party entity, and wherein selecting the candidate document further comprises: accessing data associated with the first entity and data associated with each of the third-party entities; performing a similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities; and selecting the candidate document based on a result of the similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities.

7. A non-transitory computer-readable storage medium containing computer program code that, when executed by a processor, causes the processor to perform steps comprising: receiving a form document including a first set of fields, each field of the first set of fields associated with a field type and field position within the form document; identifying a set of candidate documents, each candidate document associated with a second set of fields and a set of interface elements, each field of the second set of fields associated with a field type and field position within the candidate document, each interface element of the set of interface elements associated with a field of the second set of fields; selecting a candidate document and a second candidate document from the set of candidate documents based on a similarity between the candidate document and the form document; and providing for display, on a user interface of a user device, the form document and the set of interface elements associated with the selected candidate document as an overlay on the form document such that when an overlaid interface element is selected by a user, the selected interface element is mapped to a corresponding field of the first set of fields within the form document, wherein the set of interface elements includes a subset of interface elements identified based on a comparison of interface elements associated with the selected candidate document and the identified second candidate document.

8. The non-transitory computer-readable storage medium of claim 7, wherein selecting the candidate document comprises: comparing the field type of each field in the first set of fields to the field type of each field in the second set of fields associated with each candidate document; and selecting the candidate document associated with a greatest number of fields in common with the form document.

9. The non-transitory computer-readable storage medium of claim 8, wherein comparing comprises: performing a semantic analysis on the field type of each field in the first set of fields and the field type of each field in the second set of fields associated with each candidate document, and comparing the field position of each field in the first set of fields and the field position of each field in the second set of fields associated with each candidate document; and wherein selecting comprises selecting the candidate document with the greatest number of fields in common and in a common position with the form document.

10. The non-transitory computer-readable storage medium of claim 7, wherein providing the form document and the set of interface elements associated with the selected candidate document for display comprises: for each interface element of the set of interface elements associated with the candidate document: prompting the user to explicitly confirm a mapping between the interface element and the form document; and in response to receiving an explicit confirmation from the user, providing the interface element as an overlay on the displayed form document.

11. The non-transitory computer-readable storage medium of claim 7, wherein the program code, when executed by the processor, causes the processor to perform further steps comprising: performing a semantic analysis on the field types of each field in the first set of fields and a category of each interface element in the set of interface elements associated with the selected candidate document; modifying the overlay of the form document based on a result of the semantic analysis.

12. The non-transitory computer-readable storage medium of claim 7, wherein the form document is associated with a first entity, wherein each candidate document in the set of candidate documents is associated with a third-party entity, and wherein selecting the candidate document further comprises: accessing data associated with the first entity and data associated with each of the third-party entities; performing a similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities; and selecting the candidate document based on a result of the similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities.

13. A system comprising: a hardware processor; and a non-transitory computer-readable medium containing instructions that, when executed by the hardware processor, cause the hardware processor to: receive a form document including a first set of fields, each field of the first set of fields associated with a field type and field position within the form document; identify a set of candidate documents, each candidate document associated with a second set of fields and a set of interface elements, each field of the second set of fields associated with a field type and field position within the candidate document, each interface element of the set of interface elements associated with a field of the second set of fields; select a candidate document and a second candidate document from the set of candidate documents based on a similarity between the candidate document and the form document; and provide for display, on a user interface of a user device, the form document and the set of interface elements associated with the selected candidate document as an overlay on the form document such that when an overlaid interface element is selected by a user, the selected interface element is mapped to a corresponding field of the first set of fields within the form document, wherein the set of interface elements includes a subset of interface elements identified based on a comparison of interface elements associated with the selected candidate document and the identified second candidate document.

14. The system of claim 13, wherein selecting the candidate document comprises: comparing the field type of each field in the first set of fields to the field type of each field in the second set of fields associated with each candidate document; and selecting the candidate document associated with a greatest number of fields in common with the form document.

15. The system of claim 14, wherein comparing comprises: performing a semantic analysis on the field type of each field in the first set of fields and the field type of each field in the second set of fields associated with each candidate document, and comparing the field position of each field in the first set of fields and the field position of each field in the second set of fields associated with each candidate document; and wherein selecting comprises selecting the candidate document with the greatest number of fields in common and in a common position with the form document.

16. The system of claim 13, further containing instructions that cause the hardware processor to: perform a semantic analysis on the field types of each field in the first set of fields and a category of each interface element in the set of interface elements associated with the selected candidate document; modify the overlay of the form document based on a result of the semantic analysis.

17. The system of claim 13, wherein the form document is associated with a first entity, wherein each candidate document in the set of candidate documents is associated with a third-party entity, and wherein selecting the candidate document further comprises: accessing data associated with the first entity and data associated with each of the third-party entities; performing a similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities; and selecting the candidate document based on a result of the similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities.

18. The system of claim 13, wherein providing the form document and the set of interface elements associated with the selected candidate document for display comprises: for each interface element of the set of interface elements associated with the candidate document: prompting the user to explicitly confirm a mapping between the interface element and the form document; and in response to receiving an explicit confirmation from the user, providing the interface element as an overlay on the displayed form document.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al. (US 20190065455), in view of Ceneviva et al. (US 20170286389).

In regards to claims (1, 7 and 13) Dua teaches a method comprising:  identifying a set of candidate documents, each candidate document associated with a second set of fields and a set of interface elements, each field of the second set of fields associated with a field type and field position within the candidate document, each interface element of the set of interface elements associated with a field of the second set of fields (see para 11-18, 21-22, 24 identifying pre-existing forms with associated form objects with data to identify what type of object and location of the form objects. Having field objects associated with interface elements); selecting a candidate document from the set of candidate documents based on a similarity between the candidate document and the form document (see para 11-12: selecting pre-existing documents to suggest fields based on known information (e.g. type of form, using field information from the pre-existing form in relation to the fields of the form that the user is working on) used to trigger the use of the pre-exiting form);  and providing for display, on a user interface of a user device, the form document and the set of interface elements associated with the selected candidate document (see para 20, provides the user a GUI where the form document if presented and the candidate fields are provided to the user for inclusion).
Dua teaches creating a form with form objects having associated form object information  (see para 20), but doesn’t specifically teach receiving a form document including a first set of fields, each field of the first set of fields associated with a field type and field position within the form document; providing for display, on a user interface of a user device, the form document and the set of interface elements as an overlay on the form document such that when an overlaid interface element is selected by a user, the selected interface element is mapped to a corresponding field of the first set of fields within the form document.
Ceneviva teaches receiving a form document including a first set of fields, each field of the first set of fields associated with a field type and field position within the form document (see least para 29-30; receiving a digital form in pdf format, with fields and locations); providing for display, on a user interface of a user device, the form document and the set of interface elements as an overlay on the form document such that when an overlaid interface element is selected by a user, the selected interface element is mapped to a corresponding field of the first set of fields within the form document (see para 29-32; provides the user with form document and interface elements that when overlaid are mapped and configured).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Ceneviva to modify the teachings of Dua, since one of skill in the art would be motivated to facilitate the creation and editing of digital form documents from paper, image or standard form documents described in Ceneviva abstract and at least para 29-31.

In regards to claims (2, 8 and 14),  Dua teaches wherein selecting comprises: comparing the field type of each field in the first set of fields to the field type of each field in the second set of fields associated with each candidate document (see On para 13-14, 59; comparing and matching field. 
Dua doesn’t specifically teach selecting the candidate document associated with a greatest number of fields in common with the form document. However Dua does teach on para 11-12 selecting pre-existing documents to suggest fields based on known information (e.g. type of form, using field information from the pre-existing form in relation to the fields of the form that the user is working on.
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings including the type of form, to yield the predictable result of selecting and using a form of the same type having relation from those pre-existing form to the one been worked on, since it would have provided the closes form based on type and with its associated fields as taught in para 11-12.

In regards to claims (4, 10 and 18), Dua doesn’t specifically teach wherein providing the form document and the set of interface elements associated with the selected candidate document for display comprises: for each interface element of the set of interface elements associated with the candidate document: prompting the user to explicitly confirm a mapping between the interface element and the form document; and in response to receiving an explicit confirmation from the user, providing the interface element as an overlay on the displayed form document.
Ceneviva teaches wherein providing the form document and the set of interface elements associated with the selected candidate document for display comprises: for each interface element of the set of interface elements associated with the candidate document: prompting the user to explicitly confirm a mapping between the interface element and the form document; and in response to receiving an explicit confirmation from the user, providing the interface element as an overlay on the displayed form document (see para 30-31, 38; allows a user to confirm a mapping e.g. the drag, and provides the interface overlay allowing te user to further configure and input data).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Ceneviva to modify the teachings of Dua, since one of skill in the art would be motivated to facilitate the creation and editing of digital form documents from paper, image or standard form documents described in Ceneviva abstract and at least para 29-31.

In regards to claims (5, 11 and 16) Dua teaches further comprising: performing a semantic analysis on the field types of each field in the first set of fields and a category of each interface element in the set of interface elements associated with the selected candidate document; modifying the overlay of the form document based on a result of the semantic analysis (see para 13-17, 59 provides a semantic analysis and automating mapping).

In regards to claims (6, 12 and 17), Dua teaches wherein the form document is associated with a first entity (see para 11, 13-17, 19 teaches entity e.g. form from an organization forms), wherein each candidate document in the set of candidate documents is associated with a third-party entity, and wherein selecting the candidate document further comprises: accessing data associated with the first entity and data associated with each of the third-party entities; performing a similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities; and selecting the candidate document based on a result of the similarity analysis on the data associated with the first entity and the data associated with each of the third-party entities (Dua teaches using information related to entity e.g. author, organization or domains. Also teaches using organization or author information to process and generate the form. Comparing the preexisting form objects to provide the user options that allow the user to add additional fields. See para 11, 13-17, 19)

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua and Ceneviva as applied to claims above, in view of Mukhopadhyay el at. (US 20200074169).

In regards to claims (3, 9 and 15) Dua teaches, wherein comparing comprises: performing a semantic analysis on the field type of each field in the first set of fields and the field type of each field in the second set of fields associated with each candidate document, and comparing the field position of each field in the first set of fields and the field position of each field in the second set of fields associated with each candidate document (see para 13-17, 59 semantic analysis and comparing form object information); 
Dua doesn’t specifically teach wherein selecting comprises selecting the candidate document with the greatest number of fields in common
However Dua does teach on para 11-12 selecting pre-existing documents to suggest fields based on known information (e.g. type of form, using field information from the pre-existing form in relation to the fields of the form that the user is working on.
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings including the type of form, to yield the predictable result of selecting and using a form of the same type having relation from those pre-existing form to the one been worked on, since it would have provided the closes form based on type and with its associated fields as taught in para 11-12.
Dua doesn’t teaches selecting the candidate document with fields in a common position with the form document.
Mukhopadhyay teaches selecting the candidate document with fields in a common position with the form document (see para 14-15, 32-33,  75-77 matching scanned documents with stored document templates based on layout data) .
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Mukhopadhyay to modify the teachings of Dua, since one of skill in the art would be motivated since it improves the matching process of Dua, thus it would have provided the closes form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144